     Case 5:21-cv-00796-VAP-E Document 11 Filed 08/17/21 Page 1 of 2 Page ID #:28



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN ANTHONY DUKE, SR.,                 )     NO. ED CV 21-796-VAP(E)
                                             )
12                          Plaintiff,       )
                                             )
13         v.                                )     ORDER TO SHOW CAUSE
                                             )
14   J. WALKER, ET AL.,                      )
                                             )
15                          Defendants.      )
                                             )
16

17         Plaintiff filed a complaint on May 4, 2021.         It appears that
18   proper service of the summons and complaint was not made upon any
19   defendant within 90 days after the filing of the complaint.
20   Therefore, pursuant to Rule 4(m) of the Federal Rules of Civil
21   Procedure, IT IS ORDERED that, within thirty (30) days of the date of
22   this Order, Plaintiff shall show cause, if there be any, why proper
23   service was not made within the 90-day period and why this action
24   should not be dismissed without prejudice for want of prosecution.
25   Plaintiff shall attempt to show such cause by filing a declaration,
26   ///
27   ///
28   ///
     Case 5:21-cv-00796-VAP-E Document 11 Filed 08/17/21 Page 2 of 2 Page ID #:29



 1   signed under penalty of perjury.       Failure timely to file such a

 2   declaration may result in the dismissal of this action without

 3   prejudice.

 4

 5        DATED:      August 17, 2021.

 6

 7

 8                                                  /S/
                                               CHARLES F. EICK
 9                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
